DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 32 would be allowable if the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 101, set forth in this Office action are resolved.
The prior art does not fairly teach wherein the transport mechanism includes a transport mechanism-worksurface, the transport mechanism-worksurface being coplanar with the build-module worksurface so as to define a virtual workplane.
Election/Restrictions
Applicant’s election of Group I, Species, A1, B1, E2, and F1 is acknowledged. The elections have been made with traverse. 
Species A, the transport mechanism is a:
A1.	turntable
Species B, the directed energy source is a (See P0056):
B1.	a laser
Species E, the powder supply positioned in either 
E2.	the build enclosure
Species F, the powder supply positioned for supplying powder to each of the plurality of build modules from ____ the worksurface
F1.	above (fig 8, claim 49)
Applicant argues regarding Species A that Fig 8 and 9 both have a turntable, thus restriction between a turntable and conveyor is in error and would not present a search burden.
	Examiner does not find this persuasive because the application discloses a conveyor and turntable as alternative embodiments of transport mechanisms and Applicant has not presented any evidence or admission that a turntable and conveyor are obvious alternatives. Furthermore, a turntable and conveyor have very different geometrical requirements. As a result, the geometry and actual configuration of the apparatus is very different for each technology. The question of burden is not whether searching for a conveyor and turntable in isolation is burdensome, but whether a search burden exists for these elements in the context of the claimed invention. In this case, the search for each respective technology would require different consideration and attention resulting in the search burden referenced in the restriction requirement.
	Applicant argues regarding Species B, that an electron beam and laser do not present a serious search burden, and all claims are generic to both.
	Examiner does not find this persuasive because an electron beam and a laser are fundamentally different energy sources with very different requirements. For instance, a laser beam requires an optical system using lenses, whereas an electron beam is typically focused using magnets. As a result, the geometry and configuration of the apparatus is very different for each technology. Thus, the question of burden is not whether searching for an electron beam and laser in isolation is burdensome, but whether a search burden exists for the claimed invention. In this case, the search for 
	Applicant argues regarding Species C, the type of seal does not present a serious search burden.
	Examiner agrees and withdraws this particular restriction/election requirement in view of Applicant’s non-election and cancellation of the method claims, and arguments herein. Examiner agrees with Applicant’s arguments because a curtain, flap, and door area are searchable equivalents as illustrated in Fig 6 at element 82 and 84. 
	Applicant argues regarding Species D, the type of powder being supplied has no bearing on the patentability of the apparatus.
	Examiner agrees and withdraws this particular restriction/election in view of Applicant’s non-election and cancellation of the method claims, and arguments herein.
	Applicant argues regarding Species F, that the position of the powder supply does not meaningfully differentiate embodiments of the invention.
	Examiner does not find this persuasive because Fig 8 shows when the powder supply is positioned above the work surface and Fig 1 or 7 shows when is positioned below the work surface. These are clearly two different embodiments of the invention. Furthermore these are fundamentally different powder supplies with very different requirements. Thus, the question of burden is not whether searching for a module supply and enclosure supply in isolation is burdensome, but whether a search burden exists for the claimed invention. In this case, the search for each respective technology would require different consideration and attention resulting in the search burden referenced in the restriction requirement.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-36 and 48-57 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. US10357827B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
In reference to claims 28 and 48, US10357827B2 discloses an additive manufacturing system, comprising:
a build module comprising:
a build chamber,
a powder recovery chamber, and
a worksurface including a build chamber opening communicating with the build chamber and a powder recovery opening communicating with the powder recovery chamber (“An additive manufacturing apparatus, comprising:
a build module comprising:

a powder recovery chamber; and
a build-module worksurface including a build chamber opening communicating with the build chamber” [Claim 1]. A chamber for powder recovery must have an opening for powder entry.);
a workstation comprising:
a directed energy source, and
a build enclosure housing the directed energy source and configured to receive a build module below the directed energy source (Claim 1 allows for the configuration wherein the build-module comprises a powder supply and the workstation comprises a directed energy source and a powder applicator; and “an enclosure sized to enclose the build module, the directed energy source, the powder supply, and the powder applicator” [Claim 1]) ;
a powder supply positioned in either the build module or in the build enclosure (“a build module comprising:… (b) a powder supply” [Claim 1])
a powder applicator configured to move powder across the worksurface from the powder supply, across the build chamber opening, and to the powder recovery opening (“a workstation comprising: the remainder of elements (a)-(c) not included in the build module; … (c) a powder applicator;” ; and
a transport mechanism configured to move a build module to a position within the build enclosure such that the build chamber is below the directed energy source (“transport mechanism being configured to move the build module in to and out of the workstation” [Claim 1]).

	Furthermore, Claim 4 of US10357827B2 clarifies that the additive manufacturing modules can be comprised of a “plurality of workstations and build modules according to claim 1” and is equivalent to the instantly claimed use of multiple build modules in claim 28. 
In reference to claim 29, US10357827B2 discloses the additive manufacturing system as in claim 28.
US10357827B2 further discloses wherein the build enclosure encloses only a portion of the transport mechanism. (“the transport mechanism comprising a turntable or a conveyor disposed partially within the enclosure” [Claim 1] )
In reference to claim 30, US10357827B2 discloses the additive manufacturing system as in claim 28.
US10357827B2 further discloses wherein the transport mechanism allows respective ones of the plurality of build modules to be positioned in an assembly line (“a plurality of workstations and build modules according to claim 1” [Claim 4] would be capable of moving in sequence in an assembly line)
In reference to claim 31, US10357827B2 discloses the additive manufacturing system as in claim 28.
US10357827B2 further discloses wherein the transport mechanism is operable to move respective ones of the plurality of build modules into the build enclosure of the workstation in sequence (“a plurality of workstations and build modules according to claim 1” [Claim 4] would be capable of moving in sequence)
In reference to claim 32, US10357827B2 discloses the additive manufacturing system as in claim 28.
US10357827B2 further discloses the transport mechanism includes a transport mechanism-worksurface, the transport mechanism worksurface being coplanar with the build-module worksurface so as to define a virtualworkplane.(“ the transport-mechanism worksurface being coplanar with the build-module worksurface so as to define a virtual workplane” [Claim 1]).
In reference to claim 33-36 and 55, US10357827B2 discloses the additive manufacturing system as in claim 28 or 48.
US10357827B2 further discloses wherein the transport mechanism comprises a plurality of build module openings, respective ones of the plurality of build module openings configured to receive respective ones of the plurality of build modules (“a plurality of workstations and build modules according to claim 1” [Claim 4] and “the transport-mechanism worksurface being coplanar with the build-module worksurface so as to define a virtual workplane” [Claim 1]. If there are multiple modules and their worksurfaces are coplanar to the transport mechanism then the modules must be recessed into the transport mechanism.)
In reference to claim 49-57, see US10357827B2 at claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52-54 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to claim 52, the “plurality of powder supplies” is not taught by the specification.
Note: Claims 53-54 are also rejected by virtue of their dependence on claim 52.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 28-36 and 48-57 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In reference to claim 28 and 48, claim limitation “transport mechanism” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the limitation does not teach any structure and recites a function, but does not recite the term means for .  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;

(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
	In reference to claim 52, the claim depends on claim 48 which allows for the powder supply to exist in either the build module or enclosure, however, claim 52 requires that the powder supply includes multiple powder supplies. This creates a numerical mismatch because a singular powder supply is broadened to plurality in a dependent claim. Similar issues exist with respect to the applicator in claim 53.
Note: Claims 29-36 and 49-57 are also rejected by virtue of their dependence on claim 28.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 28 and 48 is/are rejected under 35 U.S.C. 102(a) as anticipated by Weiskopf (US 20070057412) or, in the alternative, under 35 U.S.C. 103 as obvious over Weiskopf (US 20070057412) and further in view of Yoo (US 20140065194 A1)
	In reference to claim 28 and 48, Weiskopf discloses an additive manufacturing system comprising:
a build module comprising:
a build chamber,
a powder recovery chamber;
a worksurface (See Fig 2 and “process chamber 15 and build chamber 25” [P0043] and “overflow mechanisms” [P0045]);
a workstation comprising:
a directed energy source,
a powder supply,
a powder applicator, and

… 
	Weiskopf further discloses that after a part is formed “the build chamber 25 is removed from the support housing 20. The process chamber can now be used to build a second part(s) while the newly formed part 90 continues to cool in the build chamber” (P0057), which means that there would be a plurality of build modules.
	Weiskopf discloses a transport mechanism (“rollers 32” [P0057]. See Fig 11, i.e., caster wheels). Wheels meet the BRI of a transport mechanism and anticipates the claim because the Weiskopf transport mechanism is capable of the intended use of providing transport into the build enclosure.
	 The transport mechanism as claimed has not been interpreted under 35 UCF 112(f) and does not imply additional structure.
In the alternative, however, wheels are simply structures for allowing movement and do not have any structure that causes transport to occur. In this sense, Weiskopf fails to disclose a transport mechanism having additional structure implied by the configured to limitations.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, SLS, Yoo discloses a transport mechanism configured to transport respective ones of the plurality of build modules into the build enclosure (Fig 1) in order to improve manufacturing efficiency (P0009).

Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the system such that the transport mechanism was configured to transport respective ones of the plurality of build modules into the build enclosure.
A person having ordinary skill in the art would have been specifically motivated to modify the Weiskopf system in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or use of known technique to improve similar devices (methods, or products) in the same way.
Claim(s) 29, 30-31 and 34-36 & 49-51 is/are rejected as obvious over Weiskopf (US 20070057412) and further in view of Yoo (US 20140065194 A1)
	In reference to claim 29, the combination discloses the additive manufacturing system of claim 28.
	Yoo further discloses wherein the build enclosure encloses only a portion of the transport mechanism (See Weiskopf’s Fig 11 in view of Yoo’s Fig 1. Running Yoo’s conveyor through the Weiskopf’s enclosure would result in the claim).
	In reference to claim 30-31 and 34-36 & 49-51, the combination discloses the additive manufacturing system of claim 28 & 48, respectively.
See Weiskopf’s Fig 11 in view of Yoo’s Fig 1 and 10B.

Claim(s) 33 & 55-57 is/are rejected as obvious over Weiskopf (US 20070057412) in view of Yoo (US 20140065194 A1) as applied above and further in view of Biondo (US 5809343 A)
	In reference to claim 33 & 55-57, the combination discloses the additive manufacturing system of claim 28 & 48, respectively.
Yoo further discloses the transport mechanism includes a rotary turntable for rotating the plurality of build modules sequentially into position below the directed energy source (Fig 2, 10, and “the conveyor system is a continuous or discontinuous loop system” [P0018]).
Yoo does not disclose the turntable having a plurality of build module openings therein for receiving a plurality of the build modules.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, turntables, Biondo discloses turntables having openings for conveying photosensitive materials (Title, Fig 1, and “said holding means comprises a multiplicity openings through said turntable, each opening including a shoulder for contacting a film container.” [Claim 2]).
The combination would be achievable by using Biondo’s turntable to provide transportation of the containers (i.e., build modules) as required by the combination. 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the system such that the transport mechanism includes a rotary 
A person having ordinary skill in the art would have been specifically motivated to modify the combination to use a Biondo’s turntable in place of Yoo’s conveyor in the combination because Biondo teaches that such a configuration is reliable and low energy; and in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or use of known technique to improve similar devices (methods, or products) in the same way.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744